     Case 1:19-cv-01157-SHR-EB Document 66 Filed 09/03/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSHUA DUDLEY,                       :
        Plaintiff                    :
                                     :             No. 1:19-cv-1157
           v.                        :
                                     :             (Judge Rambo)
OFFICER TIM BROWN, et al.,           :
         Defendants                  :

                                 ORDER

     AND NOW, on this 3rd day of September 2020, in accordance with the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1. Plaintiff’s motion to compel (Doc. No. 59) is DENIED;

     2. Plaintiff’s motion to appoint counsel (Doc. No. 59) is DENIED
        WITHOUT PREJUDICE; and

     3. Within seven (7) days of the date of this Order, Defendants are directed to
        submit a status report addressing whether more time is needed to complete
        discovery and whether, in light of the restrictions placed upon Plaintiff as
        a Boot Camp participant, discovery and dispositive motions deadlines
        should be stayed pending Plaintiff’s completion of Boot Camp.


                                            s/ Sylvia H. Rambo
                                            United States District Judge
